      Case 3:19-cv-00511-RNC Document 64-1 Filed 08/18/20 Page 1 of 10



                         UNITED STATES DISTRICT COURT

                                DISTRICT OF CONNECTICUT


MICHAEL PICARD,                           :           CIVIL ACTION
                                          :
                   Plaintiff,             :
                                          :
VS.                                       :           NO. 3:19-cv-00511(RNC)
                                          :
JOHN FONTNEAU, et al                      :
                                          :
                   Defendant.             :           AUGUST 18, 2020

               LOCAL RULE 56(a)1 STATEMENT OF MATERIAL
                  FACTS NOT IN DISPUTE IN SUPPORT OF
              DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT


       The defendants John Fontneau, Susan Bretthauer and Sean McGowan,

pursuant to Rule 56(a)1 of the Local Rules of Civil Procedure, submit the following

undisputed material facts in support of their Motion for Summary Judgment:


       1.   For approximately 30 minutes, on the morning of April 26, 2018, the

plaintiff Michael Picard (hereinafter “Picard”) stood outside the state courthouse

located at 123 Hoyt Street in Stamford, holding a placard that read, “FUCK FREE

SPEECH – STAMFORD PD”. Amended Complaint (ECF No. 54), Paragraphs 8 and

9.


       2.   The placard consisted of a yellow piece of foam board, which was

approximately two feet by three feet in size. Picard Deposition, Exhibit A, at 33:17-21;

34:14-18.


       3.   Picard left that location at about 10:30 a.m., and stood on the sidewalk

                                              1
      Case 3:19-cv-00511-RNC Document 64-1 Filed 08/18/20 Page 2 of 10



that abuts Hoyt Street in front of the courthouse parking garage and stayed there for

approximately 15 to 20 minutes. Picard Deposition, Exhibit A, at 47:11-12; 48:12-14;

60:14-18. He was in plain view and no Stamford police officer questioned him in

either location. Picard Deposition, Exhibit A, at 45-48; 60-62.


       4.    At that point, he was joined by his friend, David Ortiz, a/k/a Dawed Talib.

Picard Deposition, Exhibit A, at 68:14-15. Ortiz was live streaming Picard’s activities

to his Facebook page. Picard Deposition, Exhibit A, at 69:1-3.


       5.    Picard and Ortiz left the public sidewalk that abuts Hoyt Street and

traveled on a walkway/sidewalk that runs from the public sidewalk to the police

station. Picard Deposition, Exhibit A, at 74:17-25; 75:1-9.


       6.    Ortiz was concerned that they might not be on public property and asked

Picard if it was public. Ortiz Deposition, Exhibit B, at 54:19-24; 55:1-6.


       7.    Picard stood in front of the entrance to the police station and held up his

sign there. Ortiz was with him, filming him. Ortiz Deposition, Exhibit B, at 53:24-25;

54:1-2. The place where he was standing provided access to the front doors of the

police station which are situated at the top of a wide concrete staircase. Amended

Complaint (ECF No. 54), Paragraph 14.


       8.    Exhibit 3 to Picard’s Deposition, attached hereto as Exhibit C, is a true

and accurate picture of the front of the police station as of April 26, 2018 and the two

Xs indicate the two spots between which Picard moved while holding his sign in front

of the station. Picard Deposition, Exhibit A, at 75:20-25; 76:5-25; 77:1-10.

                                             2
        Case 3:19-cv-00511-RNC Document 64-1 Filed 08/18/20 Page 3 of 10



        9.     Picard was standing on the narrow walkway/sidewalk at the bottom of the

stairs leading to the police station. Picard Deposition, Exhibit A, at 78:19-24. He stood

there for about 15 minutes before he was arrested. Picard Deposition, Exhibit A, at

81:9-11.


        10.    While Picard stood in that location, people were going into the police

station. Picard Deposition, Exhibit A, at 79:16-20.


        11.    Picard spoke to those people, showing them his sign and asking if they

liked it. Picard Deposition, Exhibit A, at 79:21-25.


        12.    Ortiz saw Picard confront people with his sign; Picard was holding it out

in front of people and was pointing the sign toward them. Ortiz Deposition, Exhibit B,

at 31:14-23.


        13.    Ortiz observed some people walk in the driveway rather than walk along

the walkway where he and Picard were standing. Ortiz Deposition, Exhibit B, at 32:1-

5.


        14.    Captain Bretthauer (hereinafter “Bretthauer”) has been a police officer

with the Stamford Police Department since 1979. Bretthauer Deposition, Exhibit D, at

9:22-23. She has never been disciplined. Bretthauer Deposition, Exhibit D, at 9:25;

10:1.


        15.    On April 26, 2018, Bretthauer witnessed Picard’s activity outside the

Stamford Police Department. Bretthauer Deposition, Exhibit D, at 15:21-24.


                                             3
     Case 3:19-cv-00511-RNC Document 64-1 Filed 08/18/20 Page 4 of 10



      16.      Bretthauer saw Picard standing in front of the steps to the police station.

Amended Complaint (ECF No. 54), Paragraph 11.


      17.      Sergeant McGowan (hereinafter “McGowan) also saw Picard standing in

front of the steps to the police station on April 26, 2018. Amended Complaint (ECF

No. 54), Paragraph 11.


      18.      On the day of the incident, McGowan held the rank of Sergeant in the

Stamford Police Department. McGowan Deposition, Exhibit E, at 8:20-22.


      19.      When McGowan pulled into the police station in his vehicle, he saw

Picard standing there holding a sign. McGowan Deposition, Exhibit E, at 11:2-5.


      20.      McGowan observed Picard put his sign up in front of a person who was

walking on the sidewalk. McGowan Deposition, Exhibit E, at 13:14-18.


      21.      The person had to step off the sidewalk into the parking lot and go

around him. McGowan Deposition, Exhibit E, at 24:17-20; 26:11-15; 33:17-23; 36:2-

11; 40:5-10.


      22.      Bretthauer saw Picard “block two individuals who had to walk around

him, up the steps, to avoid him because he was blocking the sidewalk…” Bretthauer

Deposition, Exhibit D, at 22:15-23.


      23.      Bretthauer   called   her   supervisor,   Assistant   Chief   Wuennemann

(hereinafter “Wuennemann”) and told him what she had observed. Bretthauer

Deposition, Exhibit D, at 32:19-20. Bretthauer Deposition, Exhibit D, at 32:11-17;

                                              4
      Case 3:19-cv-00511-RNC Document 64-1 Filed 08/18/20 Page 5 of 10



Wuennemann Deposition, Exhibit F, at 20:8-9; 23:11-17.


       24.   Bretthauer called Wuennemann to ask how the situation should be

handled. Bretthauer Deposition, Exhibit D, at 33:5-6.


       25.   In her years on the police force, Bretthauer had never before seen an

individual stand in front of the police station holding a sign in protest. Bretthauer

Deposition, Exhibit D, at 32:20-25; 33:1.


       26.   Wuennemann received a phone call from Bretthauer who told him what

she had observed of Picard’s activities. Wuennemann Deposition, Exhibit F, at 23:11-

17.


       27.   Wuennemann told the Police Chief, Jonathan Fontneau (hereinafter

“Fontneau”) what he had learned from Bretthauer. Wuennemann Deposition, Exhibit

F, at 23:11-18; 24:1-2.


       28.   McGowan knew that Bretthauer had been on the phone with one of the

other chiefs who then informed Fontneau. McGowan just waited to be told what to do.

McGowan Deposition, Exhibit E, at 27:25; 28:1-7.


       29.   McGowan made no effort to tell Fontneau how to deal with Picard.

McGowan Deposition, Exhibit E, at 29:24-25; 30:1-3.


       30.   Fontneau could not recall the exact verbiage, but recalled being told by

Wuennemann or the other Assistant Chief, Matheny, that an individual was holding a

sign in front of the police station which said “FUCK FREE SPEECH – STAMFORD

                                            5
      Case 3:19-cv-00511-RNC Document 64-1 Filed 08/18/20 Page 6 of 10



PD” and was blocking the access of some people. Fontneau Affidavit, Exhibit G, at

Paragraph 7; Fontneau Deposition, Exhibit H, at 60:8-19; 80:11-25; 81:1-2.


       31.   Richard Colangelo (hereinafter “Colangelo”) at the time of the incident

was the State’s Attorney for the Judicial District of Stamford-Norwalk. Colangelo

Deposition, Exhibit I, at 8:1-5.


       32.   Fontneau called him in the morning on the day of the incident. Colangelo

Deposition, Exhibit I, at 26:11-12.


       33.   Wuennemann witnessed Chief Fontneau call State’s Attorney Richard

Colangelo on April 26, 2018. Wuennemann Deposition, Exhibit F, at 16:9-17.


       34.   Colangelo’s recollection of what he was told by Fontneau is that “an

individual was in front of the Stamford Police Department with a sign…the sign said ‘F

the police,’ and the person was being disruptive to people entering the building, and it

was disturbing to people that were walking by…” Colangelo Deposition, Exhibit I, at

13:20-25; 14:1-4.


       35.   Fontneau asked him whether they should arrest the person. Colangelo

Deposition, Exhibit I, at 14:8-9; 16:5-7.


       36.   Colangelo asked Fontneau whether the person was “blocking access, is

there anyone complaining about what he’s doing or what his sign says, and [he] was

told, yes.” Colangelo Deposition, Exhibit I, at 14:10-13.


       37.   Colangelo told Fontneau that as long as the activities he spoke of were

                                            6
      Case 3:19-cv-00511-RNC Document 64-1 Filed 08/18/20 Page 7 of 10



documented, they could arrest the individual. Colangelo Deposition, Exhibit I, at

14:13-14, 25; 15:1-3.


       38.   Based on the information Colangelo was given, he thought it was a crime

and told Fontneau that. Colangelo Deposition, Exhibit I, at 22:2-5. Fontneau’s call to

Colangelo was prior to any arrest. Fontneau Affidavit, Exhibit G, at ¶ 8.


       39.   Fontneau came out of the police station and spoke with Picard. He told

Picard to take his sign down because he was disturbing the peace and if he did not,

he would be arrested. Picard Deposition, Exhibit A, at 89:13-14 & 23-25; 90:1-11.


       40.   When Picard refused, Fontneau had him arrested. Amended Complaint

(ECF No. 54), Paragraph 15.


       41.   Picard was not handcuffed, but was escorted into the police station.

Picard Deposition, Exhibit A, at 90:18-22.


       42.   Picard was arrested at about 10:50 a.m. and released around 12:10 p.m.

Picard Deposition, Exhibit A, at 92:24-25; 93:3-5. Ortiz bailed him out. Picard

Deposition, Exhibit A, at 93:9-11.


       43.   Picard was charged with one count of 2nd degree breach of peace in

violation of C.G.S. 53a-181. Amended Complaint (ECF No. 54), Paragraph 18.


       44.   Picard’s sign was taken from him at the time he was arrested. Picard

Deposition, Exhibit A, at 95:14-15. His body camera was taken from him after the

arrest. Picard Deposition, Exhibit A, at 95:16-18.

                                             7
      Case 3:19-cv-00511-RNC Document 64-1 Filed 08/18/20 Page 8 of 10



       45.     Picard was arraigned on May 10, 2018. Picard Deposition, Exhibit A, at

98:11-13; Amended Complaint (ECF. No. 54), Paragraph 19.


       46.     The arraignment was continued to July 5, 2018 at which time the case

was dismissed. Picard Deposition, Exhibit A, at 99:15-19; Amended Complaint (ECF

No. 54), Paragraphs 20 & 24.


       47.     Robert Bossone (hereinafter “Bossone”), a patrol officer, prepared the

police report. Bossone Deposition, Exhibit J at 7:10-12; 8:16-18. See also Bossone

Deposition, Exhibit J, at 8:24-25; 9:1 where Exhibit Z to the Deposition; the report

itself, attached hereto as Exhibit K, was identified by Officer Bossone as his report.


       48.     Bossone prepared the report based only on information provided by

McGowan. Bossone Deposition; Exhibit J, at 9:17-25; 21:10-13.

       49.     The first time Bretthauer read the incident report was in preparation for her

deposition after this litigation had commenced, Bretthauer Deposition, Exhibit D, at

14:4-14, which was after the charge was dismissed. Bretthauer Deposition, Exhibit D,

at 36:12-16.


       50.     Bretthauer did not watch the video of the incident until after this litigation

commenced. Bretthauer Deposition, Exhibit D, at 17:8-11; 36:17-21.


       51.     She would not characterize Picard’s actions using the words used in the

report, but agrees that the words used are consistent with what she observed.

Bretthauer Deposition, Exhibit D, at 16:3-19; 22:15-23.


       52.     Bossone saw Bretthauer and Fontneau upon his arrival to the police
                                        8
      Case 3:19-cv-00511-RNC Document 64-1 Filed 08/18/20 Page 9 of 10



station, but he did not speak to either about the facts of the case. Bossone

Deposition, Exhibit J, at 11:20-25; 12:3-13.


       53.   The language in the police report is Bossone’s. He wrote the report

based on information given to him by Sergeant McGowan. Bossone Deposition,

Exhibit J, at 26:14-23. The language in his report stating: “Officers witnessed Michael

jump out in front of pedestrians,” is Bossone’s language, not anyone else’s. Bossone

Deposition, Exhibit J, at 12:1-13.


       54.   Dispatch had called for a patrolman to come to the scene to process the

prisoner and write an incident report.   McGowan Deposition, Exhibit E, at 30:17-24.

Officer Bossone was in the jail at the time the call came in over the radio so he

responded. Bossone Deposition, Exhibit J, at 12:18-23.


       55.   Bossone understood that Picard was diverting people on the sidewalk

with his sign. Bossone Deposition, Exhibit J, at 17:21-25; 18:1-8.


       56.   McGowan told him that Fontneau had had a conversation with State’s

Attorney Colangelo. Bossone Deposition, Exhibit J, at 19:8-13.


       57.   The sign was preserved as evidence. Bossone Deposition, Exhibit J, at

17:7-11.


       58.   Picard wanted publicity about his arrest. Picard Deposition, Exhibit A, at

118:4-16.


       59.   He had fun after the incident occurred and it became public. Picard

                                           9
      Case 3:19-cv-00511-RNC Document 64-1 Filed 08/18/20 Page 10 of 10



 Deposition, Exhibit A, at 121:21-25; 122:1-10; 124:20-25; 125:1-7.




                                                 FOR THE DEFENDANTS

                                                 BY_______/s/_________________
                                                 Barbara L. Coughlan, Esq.
                                                 Fed Bar No. ct
                                                 Assistant Corporation Counsel
                                                 City of Stamford
                                                 888 Washington Blvd
                                                 P.O. Box 10152
                                                 Stamford, CT 06904-2152
                                                 Tel: (203) 977-4087
                                                 Fax: (203) 977-5560
                                                 E-mail: bcoughlan@stamfordct.gov


                                    CERTIFICATION

I hereby certify that on August 18, 2020 a copy of the foregoing was filed electronically
and served by mail on anyone unable to accept electronic filing. Notice of this filing will
be sent by e-mail to all parties by operation of the court’s electronic filing system or by
mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic
Filing. Parties may access this filing through the court’s CM/ECF system.



                                          ________/s/__________________
                                          Barbara L. Coughlan, Esq.




                                            10
